         Case 20-22898-CMB       Doc 74-1 Filed 12/31/20 Entered 12/31/20 17:54:11                 Desc
                                 Amendment Cover Sheet Page 1 of 2
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               )      Bankruptcy No. 20-22898-CMB
         Ronald G. Linaburg,                         )
                                                     )      Chapter 11
                                                     )
                 Debtor.                             )
                                                     )      Document No.
         v.                                          )
                                                     )      Related to Document No.
         No Respondent.                              )
                                                     )

                                       AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s), statement(s) are transmitted herewith:

   Voluntary Petition Specify reason for amendment:


Official Form 6 Schedules (Itemization of Changes Must Be Specified)
__      Summary of Schedules
 x      Schedule A – Real Property
 x      Schedule B – Personal Property
        Schedule C – Property Claimed as Exempt
        Schedule D – Creditors holding Secured Claims
                      Check one:
                         Creditor(s) added
                      __ No Creditor(s) added
                         Creditor(s) deleted
        Schedule E – Creditors Holding Unsecured Priority Claims
                      Check one:
                      __ Creditor(s) added
                      __ No Creditor(s) added
                      __ Creditor(s) deleted
        Schedule F - Creditors Holding Unsecured Nonpriority Claims
                      Check one:
                         Creditor(s) added
                         No Creditor(s) added
                      __ Creditor(s) deleted
__      Schedule G – Executory Contracts and Unexpired Leases
                      Check one:
                      __ Creditor(s) added
                      __ No Creditor(s) added
                      __ Creditor(s) deleted
__      Schedule H – Codebtors
        Schedule I – Current Income of Individual Debtor(s)
        Schedule J – Current Expenditures of Individual Debtor(s)
        Statement of Financial Affairs
__      Chapter 7 Individual Debtor’s Statement of Intentions
        Case 20-22898-CMB         Doc 74-1 Filed 12/31/20 Entered 12/31/20 17:54:11                Desc
                                 Amendment Cover Sheet Page 2 of 2
__     Chapter 11 List of Equity Security Holders
__     Chapter 11 List of Creditors Holding 20 Largest Unsecured Claims
       Disclosure of Compensation of Attorney for Debtor
       Other:


NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Fed.R.Bankr.P. 1009(a) and Local Bankruptcy Rule 1009-1, I certify that notice of the filing of the
amendments checked above has been given this date to the U.S. Trustee, the Trustee in this case, and all entities
affected by this amendment.

Office of the United States Trustee
Liberty Center
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222-3721

Jodi Hause
Office of the United States Trustee
Suite 960, Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222


Date: December 31, 2020                             /s/Brian C. Thompson
                                                    Attorney for Debtor(s)

                                                    Brian C. Thompson, Esquire
                                                    (Typed Name)

                                                    125 Warrendale Bayne Road, Warrendale, PA 15086
                                                    (Address)

                                                    (724) 799-8404
                                                    (Phone No.)

                                                    91197 – PA
                                                    List Bar I.D. and State of Admission
